DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Response to Remarks
Applicant's amendments and remarks filed on 10/12/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 4, 6-7, 10-20, cancelled Claim 3, As the result, claims 1-2 and 4-20 are examined. This office action is made final.
With respect to Applicant’s argument in page 10 recites: “The Office Action takes the position that ‘a correlation score’ is a degree of measurement for positively identifying (i.e., likelihood) an event type from the image provided. Office Action at p. 4 (emphasis added). Initially, this statement does not match the claim, which instead requires a (learned) “correlation score that quantifies a likelihood that [a] learned content tag is relevant to the corresponding event type.” A likelihood that an image depicts an event type is not the same thing as the likelihood that a tag is relevant to an event type”
In response to the Applicant’s argument above, Examiner reads the claim limitation “a learned correlation score that quantifies a likelihood that the learned content tag is relevant to the corresponding event type” in light of pending specification of paragraph, Kumar [0002] lines 9-14: “correlation scores may be determined for each possible event type. The correlation scores may indicate likelihood that corresponding content tags represent the event type. Each media of the set of media may be associated with at least one of the content tags determined for an event type.”  Accordingly, Kumar disclose that correlation scores indicate likelihood that corresponding content tags represent the event type.
Similarly, Examiner found an analogous feature in Li col 7, lines 7-13 to the claimed limitation: (Li col 7, lines 7-13: “In other examples, the image analysis service 120 may analyze the image 112 and determine that the image is associated with a particular event. For instance, the image analysis service 120 may recognize graduation hats and robes in the images 112 and determine that the image relates to a graduation. In this example, the image analysis service 120 may generate a “graduation” event tag.”)  
In another words, Examiner interprets that Li teaches a technique of generating an event tag by identifying one or more objects (e.g., “recognize graduation hats and robes” See Li col. 7 lines 7-12) or determining the particular day such as birthday or weddings (See Li col. 2 lines 32-37) to associate with a particular event type.
Moreover, Li also discloses machine learning technique by determining an image narrative from the tags that are frequently occurring within the images. For instance, Li in col. 17 lines 48-60 teaches that frequently occurring tags (i.e., “learned content tag is relevant to the corresponding event type.” as claimed by Applicant) may indicate individuals that are important to the user, places that the user likes to visit, pets of the user, events that the user has attended, and activities that the user participates in.  
In response to Applicant’s argument in page 11 recites: “Furthermore, the proposed claim construction effectively equates the claimed correlation and confidence scores, which makes no sense considering the elements of the claim that require, for example, "weighting the learned correlation score ... by a corresponding one of the confidence scores." How can you weight something by itself? The proposed claim construction is unreasonable and should be reconsidered.”
 With respect to the Applicant’s argument above, weight tags and confidence scores are measured in different bases. For instance, Li teaches that (1) weight tags are based on the “confidence level” of the tags (Li col. 10 lines 34-49: “In some examples, the image manager 130 can weight tags based on the confidence level of the tags.”) and (2) a confidence score is based on all or a portion of the factors used to determine the image narratives (Li Col.20 lines 37-43: “The confidence score can be based on all or a portion of the factors used to determine the image narratives. For example, the confidence score could be a confidence score for one tag that identifies a confidence that the tag is correct, or a confidence score for a combination of tags that identifies a confidence that the combination of tags are correct.”) 
Furthermore, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.
Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 10,242,034, hereinafter Li in view of in view of Yu et al. US 2010/0111428, hereinafter Yu.
As per claim 1, (Currently amended) A computerized method comprising: (With respect to claim 1, Li discloses) storing, in a data store, a representation of a plurality of event types, a set of learned content tags learned from a training dataset to be representative of each corresponding event type of the event types, (Li in col. 10, lines 38-43 discloses a steps for associating/training a tag with an event or activity: “Similarly, tags of items that frequently occur that are associated with an event or activity may be weighted more heavily when creating an image narrative for the event or activity as compared to images that include those tags but are not associated with the event or activity”)

and, for each learned content tag in the set for each corresponding event type, a learned correlation score (Li in col 10, lines 38-44 teaches a step for measuring the weight of association with an event or activities based on the frequently occurring items that are associated with (e.g.., birthday cake, graduation hat and etc.): “Similarly, tags of items that frequently occur that are associated with an event or activity may be weighted more heavily when creating an image narrative for the event or activity.”)

that quantifies a likelihood that the learned content tag is relevant to the corresponding event type; accessing a set of media having associated content tags and confidence scores; (Li col 7, lines 7-13: “In other examples, the image analysis service 120 may analyze the image 112 and determine that the image is associated with a particular event. For instance, the image analysis service 120 may recognize graduation hats and robes in the images 112 and determine that the image relates to a graduation.”)

determining that a subset of the plurality of event types are candidate event types for the set of media based at least in part on matching between the associated content tags of the set of the media and the set of learned content tags associated with each of the candidate event types;

 generating, for a candidate event type of the candidate event types, a corresponding candidate event type score based at least in part on weighting the learned correlation score, (Li in col 10, lines 43-49 discloses a method of weighting tags based on the confidence level (Note that confidence level is associated with a tag indicating how likely that tag is correct. See Li col. 20. Lines 23-25): Li in col 10, lines 43-49 “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider).”)

for each learned content tag in the set of learned content tags for the candidate event type, by a corresponding one of the confidence scores for a corresponding one of the associated content tags of the set of media; (Li in col 7, lines 7-13 discloses a step  for determining the association between one or more objected (i.e., “learned content tags”) with an particular event type: “In other examples, the image analysis service 120 may analyze the image 112 and determine that the image is associated with a particular event. For instance, the image analysis service 120 may recognize graduation hats and robes in the images 112 and determine that the image relates to a graduation.”)

(With respect to claim 1, Li does not explicitly disclose) selecting an event type of the plurality of event types having a highest candidate event type score; and causing a user interface to present a representation of the selected event type for the set of media.
However, Yu discloses a method of utilizing image visual feature to infer the event depicted in the image and output confidence related scores for each event category (i.e., “plurality of event types”) and make prediction of the most relevant event category (i.e., “having a highest candidate event type score”) based on the image (Yu [0035] lines 5 - [0036] line 17: “Classifier 66 uses only the image visual feature to infer the event of the image and output confidence related scores (score1) for each event category ... Classifier 68 uses only the aerial image's visual feature to infer the event shown in the image and make prediction 76 of the most relevant event category based on aerial image (decision2).  ... Using the fused decision, a trained classifier 80 will infer the event of the image and make prediction of the event category 64.”) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yu into the combined system of Li because, teachings of Yu would effectively identify most relevant event for the given image. (See Yu, Abstract, Li FIG.4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yu into the system of Li because, they are analogous art as being directed to the same field of endeavor, a method of event-based media management system. (See Li FIG.4, Yu, Abstract)
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Yu and further in view of Jain et al. US 2009/0319472, hereinafter Jain.
As per claim 2, (Previously Presented) The computerized method of claim 1, the plurality of event types including (Li does not explicitly disclose) the subset and a remaining subset of event types, 
However, Jain discloses a step for defining an inheritance relationship between different events (i.e., “the subset and a remaining subset of event types”) in a hierarchy. (Jain [0041] “Event types allow defining relationships between different events in a concrete domain. They can be used to build hierarchies and ontologies. E can provide defining inheritance relationships between different event types. For example, an event type "vacation" can be specialized among others towards a "beach holiday" event type and "activity holiday" event type.”) 
further comprising determining to dismiss the remaining subset of event types without generating corresponding candidate event type scores for the remaining subset of event types.  (Li in col. 20 discloses a method of setting threshold for confidence to narrative selecting/listing images. Li, col. 20 lines 32-39: “For example, the threshold may be set higher when more images are available and lower when fewer images are available. In some examples, the threshold may be set such that the images 112 selected for the image narrative 108 include the combination of tags having the highest associated confidence”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Jain into the system of Li for the advantageous purpose of organizing contents in terms of event types to enhance user experiences on searching/browsing media content.
As per claim 3, (Cancelled) 
As per claim 4, (Currently Amended) The computerized method of claim 1, wherein the candidate event type score is based on a total number of media in the set of media.  (Li, col. 12, lines57-64: “As illustrated, the GUI 200B includes navigation UI elements 206A-206B that may be used to navigate between the different displays of the image narrative 108. The GUI 200B also includes a text element 204B that provides the current page number and total pages of an image narrative 108. In the current example, the GUI 200B provides the user with the title, “The Journey of Me and Friend”, of the image narrative 108.”)
As per claim 5, (Previously Presented) The computerized method of claim 1, (Li does not explicitly disclose a method of selecting event type includes an event album with an album title being the selected event type and the event album including the set of media) wherein the representation of the selected event type includes an event album with an album title being the selected event type and the event album including the set of media.  
However, Jain discloses a method of organizing media based on event by associating the assets with multimedia album: (Jain [0061] lines 20-29: “Finally, the event presentation is provided by the components for Event Query 855 and Media Assembly 890 that select events from the media event base and organizes the associated media assets into a multimedia album 860. This album is transformed by the Transformation 1100 component into contemporary presentation formats like SMIL, SVG, and Flash and is delivered to the users for consumption. Finally, the events used for the multimedia album create a new composite event that is stored back in the media event base.”)
Thus, one having ordinary skill in the art would have found motivation to use teachings of Jain, a method for selecting events from the media event base and organizes the associated media assets into a multimedia album because it would improve the intelligence of search engines and enhance user experiences on browsing images.
As per claim 6, (Currently amended) The computerized method of claim 1, further comprising determining each candidate event type for the set of media based on (Li discloses a method of using image manager to associate weight tag with an image narrative) a determination that the set of media has a threshold number of frames or images with at least one associated content tag that matches a corresponding learned tag in the set of learned  content tags for the candidate event type. (Li, col. 10, lines 44-50: “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider). After identifying the friend, or friends to include within this particular type of image narrative 108, the image manager associates the image 112 with the image narrative.”) 
As per claim 7, (Currently amended) The computerized method of claim 1, further comprising determining each candidate event type for the set of media based on (Li discloses a method of associating a plurality of tags of images using predetermined threshold to limit the number of images) a determination that the associated content tags of the set of the media match a threshold number of the set of learned content tags for the candidate event type. (Li, col.20, lines 26-32: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold. The threshold may be predetermined by a user and/or programmatically determined by the image manager 130 based on how many images 112 can be associated with the image narrative 108”)
As per claim 8, (Previously Presented) The computerized method of claim 1, further comprising selecting the set of media from a digital media gallery (Li discloses) based at least in part on a timestamp associated with each of the media in the digital media gallery. (Li, col. 6 lines 31-39: “In some examples, the image creation time determined from the metadata associated with the image 112 may be used to assist scene understanding. For example, when the scene type is determined to be "beach" and the creation time is 6:00 PM for an image, both beach and sunset beach may be tags for the scene types of the image 112.)
As per claim 9, (Previously Presented) The computerized method of claim 1, further comprising selecting the set of media from a digital media gallery based (Li discloses) at least in part on a timestamp and a location associated with each of the media in the digital media gallery. (Li, col.6 lines 41-45: “The date of the creation time and geolocation of the image may also be considered in determining the scene type. For example, the sun disappears out of sight from the sky at different times in different seasons of the year. Moreover, sunset times are different for different locations.”)
As per claim 10 (Currently amended) The computerized method of claim 1, (Li discloses) further comprising learning the set of learned content tags associated with each of the event types using a machine learning model. (Li, col. 3 lines 3-5: “For example, if the user creates new tags, or modifies existing tags, these tags may be more determined to be of more importance or interest to the user as compared to tags the user does not create or modify. In other configurations, a machine learning mechanism may be used to determine the tags that are of interest to a user.”) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to 
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 11-18 are rejected under 35 U.S.C. 102 as being unpatentable over Li et al. US 10,242,034, hereinafter Li.
As per claim 11, (Currently amended) One or more non-transitory computer storage media storing computer-useable instructions that, (With respect to claim 11, Li discloses) when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving a set of images having a plurality of associated content tags; determining, based on matching between the plurality of associated content tags  (Li discloses a method of configuring image analysis service generating tags based on results of scene understood (i.e., “determining, based on matching between the plurality of associated content tags”). In another word, Li teaches applying event tags based on the results of scene understood/matched by the image analysis service. Li col. 6, lines 23-29: “According to some configurations, the image analysis service 120 generates tags based on results of scene understanding and/or facial recognition that are performed on each image. For example, the image analysis service 120 may determine the scene type (such as beach, sunset, etc.) for each image 112 that is analyzed. The scene type determined by the image analysis service 120 may then be used as an additional tag (i.e., a scene tag) for the image 112.”) 
and a learned  (Li col. 5, lines 58-63: “For example, a “family” tag indicates that the image is a family image, a “wedding” tag indicates that the image is a wedding image, a “sunset” tag indicates that the image is a sunset scene image, a “Santa Monica beach” tag indicates that the image is a taken at Santa Monica beach, etc.”)
 and based on weighting a learned correlation score that quantifies a likelihood that a learned content tag for the category is relevant to the category by a confidence score for a corresponding one of the associated content tags of the set of images, (Li in col 10, lines 43-49 discloses a method of weighting tags based on the confidence level (Note that confidence level is associated with a tag indicating how likely that tag is correct. See Li col. 20. Lines 23-25): Li in col 10, lines 43-49 “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider).”)

a candidate event category score quantifying a likelihood that the set of images depict the category of event types; (Li, col.7, lines 32-34: “According to some examples, the image analysis service 120 may associate a confidence level or rating for the generated tags. A confidence level for a tag may indicate how likely a tag identifies a characteristic within an image.”)

in response to the candidate event category score being over a predetermined threshold, determining a first candidate event type score quantifying a likelihood that the set of images belongs to a first event type in the category of event types;(Li col. 26, 55-58: “identify, from the tags, first images from the images associated with the first user that depict one or more of: an activity that the user participates in; or an event the user attended; select a first portion of the first images based, at least in part, on the frequencies of the tags for the images and a determination that a confidence score of the first portion of the first images is above a confidence threshold, the confidence score indicating a level of confidence that tags within the first portion of the first images are associated”)
and in response to the first candidate event type score being over a predetermined first threshold, causing a user interface to present a representation that the set of images belongs to the first event type.  (See Li FIG.2A)
As per claim 12, (Currently Amended) The one or more non-transitory computer storage media of claim 11, (Li discloses) wherein the operations further comprise: in response to the first candidate event type score being below the predetermined first threshold, determining a second candidate event type score indicating a likelihood that the set of images belongs to a second event type in the category; and in response to the second candidate event type score being over the predetermined first threshold, (Li col. 20 lines 26-36: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold. The threshold may be predetermined by a user and/or programmatically determined by the image manager 130 based on how many images 112 can be associated with the image narrative 108.”)
causing user interface to present a representation that the set of images belongs to the second event type.  (Li col. 11 lines 11-20: “For instance, the GUI might include a user interface element for an image narrative between the user and another user, another user interface element for an activity that the user commonly participates in, another user interface element for an image narrative that is related to pet of the user, and the like. In some examples, the image manager 130 provides the GUI for presentation in the user interface 136. In other examples, the image software product 106 may generate the GUI for presentation on a display, such as a display of the computing device 102.”)

As per claim 13, (Currently Amended) The one or more non-transitory computer storage media of claim 11, wherein the category of event types (Li discloses) includes one of holiday events, life events, travel events, or sports events.  (Li col.7 lines 10-18: “For instance, the image analysis service 120 may recognize graduation hats and robes in the images 112 and determine that the image relates to a graduation. In this example, the image analysis service 120 may generate a "graduation" event tag. In addition, the image analysis service 120 may use any combination of geolocation, a particular date, and image analysis to determine a particular event and tag the image accordingly.”)
As per claim 14, (Currently Amended) The one or more non-transitory computer storage media of claim 11, wherein the category of event types comprises holiday events, and wherein the operations further comprise determining the first candidate event type score based at least on a date stamp associated with each of the images in the set of images, the date stamp including a range of dates corresponding to a festival.  (Li, col.19, lines 38-42: “As another example, event tags might be generated by the image analysis service 120 using the metadata. For instance, the date when the image was taken may be used to determine that the image was taken on a holiday, on a birthday of a recognized individual, on a graduation data, or the like”)
As per claim 15, (Currently Amended) The one or more non-transitory computer storage media of claim 11, wherein the category of event types comprises life events, wherein the first event type is a wedding and a second event type in the category is a birthday. (Li, col.6 lines 63- col. 7, lines 3: “The image analysis service 120 may also generate an event tag for special days and/or events. For example, when the creation time of the image is on a recognized holiday (e.g., July 4th or December 25th), a "July 4th" tag or a "Christmas" tag may be generated by the image analysis service 120. The creation time might also be used to identify a special event for the user. For example, the event might be a birthday, a wedding, a graduation, or the like.”)
 
As per claim 16, (Currently amended) The one or more non-transitory computer storage media of claim 11, (Li discloses) wherein the operations further comprise determining the candidate event category score further based on a determination that the set of images has a threshold number of images with at least one associated content tag that matches a corresponding learned  in the learned for  (Li, col. 20, lines 26-39: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold.  ... In some examples, the threshold may be set such that the images 112 selected for the image narrative 108 include the combination of tags having the highest associated confidence. The confidence score can be based on all or a portion of the factors used to determine the image narratives.”)

As per claim 17, (Currently amended) The one or more non-transitory computer storage media of claim 11, wherein the learned Li col.2 lines 65 - col.3 line 5: “The items that are of interest to the user might also be identified based on input provided from the user.  ...  In other configurations, a machine learning mechanism may be used to determine the tags that are of interest to a user.”)
one or more of party, celebration, birthday, cake, balloon, wedding, bride, groom, Christmas, gift, candle, decoration, ceremony, anniversary and reception. (Li, col.2, lines 29-36: “Yet another type of image narrative that may be created includes images that are associated with an event that is determined to be significant of and/or of interest to a user. For instance, image narratives may be created for each significant event that occurred during the last year. These events might include, but are not limited to weddings, birthdays, graduations, ceremonies, parties, holidays, and the like.”)
As per claim 18, (Currently amended) The one or more non-transitory computer storage media of claim 15, wherein the operations further comprise: determining the first candidate event type score based on a determination that the plurality of associated match learned for (Li col. 10, lines 45-51: “For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider). After identifying the friend, or friends to include within this particular type of image narrative 108, the image manager associates the image 112 with the image narrative.”)
As per claim 19,  (Currently amended) A media organization system comprising one or more hardware processors configured to cause the media organization system to perform operations comprising: identifying a collection of images having associated matching between the associated learned weighting (i) a learned correlation score, that quantifies a likelihood that a learned content tag from the set of learned content tags for the candidate event type is relevant to  the candidate event type, by (ii) a corresponding one of the confidence scores for the associated 
Claims 19 is analogous to claim 1 except that claim 19 is directed to an apparatus or system and is rejected under the same rationale as indicated above. 
As per claim 20, (Currently amended) The media organization system of claim 19, wherein determining the one or more candidate event types is based on a threshold percentage of the images in the collection having one or more associated that match a corresponding learned tag learned  (Li col. 10, lines 45-51: “For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider). After identifying the friend, or friends to include within this particular type of image narrative 108, the image manager associates the image 112 with the image narrative.”)
Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
MEDIA TAGGING, (Leppanen et al, US 2015/0039632) - The invention relates to media tagging of a media content. At least one media tag is determined on the basis of obtained context recognition data formed prior to and after a time point of capturing of the media content. Determined at least one media tag is associated with said media content.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/SYED H HASAN/Primary Examiner, Art Unit 2154